394 F.2d 988
Arthur G. PICOU, Appellant,v.LOUISIANA & ARKANSAS RAILWAY COMPANY and the Kansas CitySouthern Railway Company, Appellees.
No. 25430.
United States Court of Appeals Fifth Circuit.
May 29, 1968.

Arthur Cobb, Baton Rouge, La., Gordon R. Crawford, Gonzales, La., for appellant.
Guy C. Lyman, Jr., F. Frank Fontenot, New Orleans, La., Milling, Saal, Saunders, Benson & Woodward, New Orleans, La., of counsel, for appellees.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District judge.
PER CURIAM:


1
The judgment is affirmed.  Stein v. Missouri Pacific Railroad Co., 166 So.2d 381 (La.App. 3rd Cir., 1964).